Case 2:16-cv-02988-PSG-JEM Document 209 Filed 02/02/21 Page 1 of 5 Page ID #:2323

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                                 #204(2/8)
                                       CIVIL MINUTES - GENERAL
 Case No.       CV 16-2988 PSG (JEMx)                                        Date   February 2, 2021
 Title          Venoco, LLC v. Plains Pipeline, L.P., et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court DENIES Plaintiff’s motion to set aside the judgment
                                      and reopen the case

       Before the Court is a motion to set aside the judgment and reopen the case filed by
Plaintiff Venoco, LLC (“Venoco”). See generally Dkt. # 204 (“Mot.”). Defendants Plains
Pipeline, L.P., Plains All American Pipeline L.P., Plains GP Holdings, L.P., Plains AAP, L.P.,
Plains All American GP LLC, and PAA GP LLC (collectively, “Plains”) oppose the motion, see
generally Dkt. # 206 (“Opp.”), and Venoco replied, see generally Dkt. # 208 (“Reply”). The
Court finds the matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78;
L.R. 7-15. Having considered the moving, opposing, and reply papers, the Court DENIES
Venoco’s motion.

I.       Background

       Plains owns Line 901, a Santa Barbara oil pipeline that ruptured in 2015 and deposited
more than 140,000 gallons of crude oil onto the California coastline. See July 11, 2019 Order
Denying Plaintiff’s Motion to Alter or Amend Judgment, Dkt. # 199 (“July 11 Order”), at 1.
Venoco owns an offshore crude oil production platform, “Holly,” which relied on Line 901 to
transport the crude oil it produced to onshore contractors. Id. Because of the spill, Venoco was
unable to produce or sell crude oil from its platform. Id. Venoco faults Plains for a number of
negligent missteps leading to the ruptured pipeline. Id.

      In April 2016, Venoco brought this suit in Santa Barbara Superior Court against Plains.
See generally Dkt. # 1-1. Plains removed the case to federal court. See generally Dkt. # 1.

       After two rounds of motions to dismiss, Plains moved for judgment on the pleadings for
each of Venoco’s remaining claims—(1) negligence/gross negligence, (2) willful misconduct,


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 1 of 5
Case 2:16-cv-02988-PSG-JEM Document 209 Filed 02/02/21 Page 2 of 5 Page ID #:2324

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 16-2988 PSG (JEMx)                                 Date   February 2, 2021
 Title          Venoco, LLC v. Plains Pipeline, L.P., et al.

(3) intentional interference with contractual relations, and (4) intentional interference with
prospective economic advantage—on the grounds that Venoco’s claims against Plains were
barred under the public utility rule. See generally Dkt. # 152. After reviewing the moving
papers and hearing oral arguments, the Court granted the motion, see generally April 23, 2019
Order, Dkt. # 181 (“Apr. 23 Order”), and entered judgment against Venoco on May 9, 2019, see
generally Dkt. # 184. On July 11, 2019, the Court denied Venoco’s motion to alter or amend
the judgment. See generally July 11 Order. Roughly one year later, on July 31, 2020, the Ninth
Circuit affirmed this Court’s rulings in a memorandum opinion. See generally Venoco, LLC v.
Plains Pipeline, L.P., 814 F. App’x 318 (9th Cir. 2020).

       On November 20, 2020, a California Court of Appeal rejected this Court’s and the Ninth
Circuit’s interpretation of California law, concluding that the public utility rule does not shield
Plains from liability for injuries caused by the Line 901 spill. See State Lands Comm’n v. Plains
Pipeline, L.P., 57 Cal. App. 5th 582, 586–88 (2020). As a result, Venoco now moves to set
aside the Court’s previous orders and judgment and to reopen the case under Federal Rule of
Civil Procedure 60(b)(6), arguing that State Lands changed the law upon which the Court relied
in dismissing this case.

         For the reasons provided below, the Court DENIES Venoco’s motion.

II.      Legal Standard

       “Federal Rule of Civil Procedure 60(b)(6) is a grand reservoir of equitable power that
allows courts to grant relief from a final judgment for ‘any’ reason that ‘justifies relief.’”
Henson v. Fidelity Nat’l Fin., Inc., 943 F.3d 434, 439–40 (9th Cir. 2019). “[A] change in the
controlling law can—but does not always—provide a sufficient basis for granting relief under
Rule 60(b)(6).” Id. at 444. Relief based on a change in the law is most appropriate when the
change is “clear and authoritative.” See Riley v. Filson, 933 F.3d 1068, 1071 (9th Cir. 2019)
(quoting Phelps v. Alameida, 569 F.3d 1120, 1131 (9th Cir. 2009)).

        “To assess a Rule 60(b)(6) motion ‘predicated on an intervening change in law,’ a district
court must ‘evaluate the circumstances surrounding the specific motion before the court.’”
Henson, 943 F.3d at 444 (quoting Phelps, 569 F.3d at 1133). “This ‘case-by-case inquiry . . .
requires the trial court to intensively balance numerous factors, including the competing policies
of the finality of judgments and the incessant command of the court’s conscience that justice be
done in light of all the facts.’” Id. (quoting Phelps, 569 F.3d at 1133).




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                         Page 2 of 5
Case 2:16-cv-02988-PSG-JEM Document 209 Filed 02/02/21 Page 3 of 5 Page ID #:2325

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 16-2988 PSG (JEMx)                                   Date   February 2, 2021
 Title          Venoco, LLC v. Plains Pipeline, L.P., et al.

III.     Discussion

       The threshold issue to be determined is whether State Lands qualifies as a change in the
law that is binding on this Court. See Riley, 933 F.3d at 1071.

       Plains argues that the divided State Lands decision did not clearly and authoritatively
change the governing law related to the parties’ dispute. See Opp. 13:18–18:5. The Court
agrees.

       Admittedly, a federal court exercising diversity jurisdiction in California ordinarily must
follow decisions by the California Courts of Appeal unless “convinced” that the California
Supreme Court would decide the issue differently. See Muniz v. United Parcel Serv., Inc., 738
F.3d 214, 219 (9th Cir. 2013). However, the Court does not believe that the Muniz rule applies
with equal force in the context of this Rule 60(b)(6) motion.

        When a California Court of Appeal has interpreted California law on an issue before a
district court considers and rules on it, there are good reasons for the district court to defer to the
Court of Appeal’s interpretation, such as the Court of Appeal’s expertise regarding California
law and comity. But these reasons do not justify requiring a district court to abandon its own
interpretation of California law that (1) the district court reached before the Court of Appeal
published its interpretation and (2) is equally or more persuasive than the Court of Appeal’s
interpretation. Yet, if Muniz is applied rigidly in the context of this Rule 60(b)(6) motion, it
would require just that. It would require this Court to treat the divided State Lands decision as a
change in the governing law—even though the Court believes its own interpretation is more
persuasive—merely because the Court cannot quite say that it is convinced that the California
Supreme Court would reject State Lands.

        The Court declines to read Muniz as requiring such an outcome. See DeWeerth v.
Baldinger, 38 F.3d 1266, 1274 (2d Cir. 1994) (noting that the federal court “conscientiously
satisfied its duty to predict how [state] courts would decide the [legal issue], and that Erie and
its progeny require no[thing] more”). While the Muniz rule appropriately requires a district
court to defer to the California Courts of Appeal on issues that such courts have already
addressed before the district court considers the issues, the rule does not require the district court
to abandon its own interpretation of California law and accept as binding an interpretation
reached by a divided California Court of Appeal (1) that the district court considers less
persuasive and (2) that occurs after final judgment—i.e., in the context of a Rule 60(b)(6)
motion. A contrary reading of Muniz would contradict the equitable and discretionary nature of


CV-90 (10/08)                               CIVIL MINUTES - GENERAL                             Page 3 of 5
Case 2:16-cv-02988-PSG-JEM Document 209 Filed 02/02/21 Page 4 of 5 Page ID #:2326

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 16-2988 PSG (JEMx)                                 Date   February 2, 2021
 Title          Venoco, LLC v. Plains Pipeline, L.P., et al.

Rule 60(b)(6) relief. See Phelps v. Alameida, 569 F.3d 1120, 1135 (9th Cir. 2009) (“‘Rule
60(b)(6) is a grand reservoir of equitable power’ . . . .” (quoting Harrell v. DCS Equip. Leasing
Corp., 951 F.2d 1453, 1458 (5th Cir. 1992))); Henson v. Fidelity Nat’l Fin., Inc., 943 F.3d 434,
447 (“[G]ranting relief from judgment under Rule 60(b)(6) is largely an equitable decision . . .
.”).

        The Court also rejects Venoco’s argument that In re Watts, 298 F.3d 1077 (9th Cir.
2002), demonstrates that the change in law here was clear and authoritative for the purposes of
this Rule 60(b)(6) motion. In In re Watts, the dispute related to whether the bankruptcy court
properly chose to follow the Ninth Circuit’s interpretation of a California statute instead of two
California Court of Appeals decisions that had rejected the Ninth Circuit’s interpretation. See
id. at 1079. Because the California Court of Appeals decisions predated the bankruptcy court’s
decision in In re Watts, and therefore the case did not involve a Rule 60(b)(6) motion, In re
Watts does not alter this Court’s conclusion.

       Accordingly, here, the Court DENIES Venoco’s motion because State Lands does not
qualify as a clear and authoritative change in the governing law for the purposes of this Rule
60(b)(6) motion.

      However, even if State Lands qualified as a change in the governing law, Venoco’s
motion lacks merit.

        First, concerns regarding the finality of the judgment weigh heavily against Venoco.
Here, not even all of the justices who decided State Lands agreed with its outcome. Indeed, the
dissent believed that the majority’s conclusion was “inconsistent with both statutory and case
authorities in existence for more than a century.” State Lands, 57 Cal. App. 5th at 18
(Tangeman, J., dissenting). Accordingly, there is a considerable possibility that the California
Supreme Court, or other California Courts of Appeal—which are not bound by each other’s
opinions, see Muniz, 738 F.3d at 219—will disagree with the State Lands decision. As such, the
Court is concerned that, if it grants Venoco’s motion, the Court will have to continue revisiting
the issue if and when a different California court declines to follow State Lands. See also In re
Watts, 298 F.3d at 1085 (O’Scannlain, J., concurring in judgment) (“One never knows, after all,
when the other shoe will drop and another state court will take the opposite position. California
maintains a dispersed intermediate appellate court, with six independent districts. Are we to
revisit our rulings each time the weight of authority shifts?”). The risk of continuous attacks on
this Court’s rulings weighs heavily against granting Venoco’s motion.




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                         Page 4 of 5
Case 2:16-cv-02988-PSG-JEM Document 209 Filed 02/02/21 Page 5 of 5 Page ID #:2327

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 16-2988 PSG (JEMx)                                  Date   February 2, 2021
 Title          Venoco, LLC v. Plains Pipeline, L.P., et al.

       Second, Venoco is partially responsible for the necessity of its motion. When Venoco’s
appeal was pending in the Ninth Circuit, the State Lands case was also pending in the California
Court of Appeal. However, Venoco did not ask for a stay in the Ninth Circuit to allow the
California Court of Appeal to rule on the issue because Venoco was “reasonably relying on the
possibility that the [State Lands] court would issue its ruling prior to the Ninth Circuit issuing its
ruling.” Mot. 12:15–17. Therefore, it was not until after the Ninth Circuit ruled against Venoco
that Venoco “urged the Ninth Circuit to withdraw that opinion” to avoid a potential conflict with
State Lands. Id. 12:17–20. Because Venoco could have sought a stay in the Ninth Circuit that
potentially would have obviated the need for its motion, but chose not to do so, equity does not
weigh strongly in Venoco’s favor.

     Accordingly, the Court finds that the interest in the finality of its judgment outweighs
Venoco’s interest in relitigating its claims.

        Undoubtedly, this results in the unfortunate outcome of inconsistent rulings between the
California Court of Appeal and this Court on this issue. But “[t]he very nature of diversity
jurisdiction leaves open the possibility that a state court will subsequently disagree with a
federal court’s interpretation of state law.” See DeWeerth v. Baldinger, 38 F.3d 1266, 1273–74
(2d Cir. 1994). “[T]his aspect of our dual justice system does not mean that all diversity
judgments are subject to revision once a state court later addresses the litigated issues. Such a
rule would be tantamount to holding that the doctrine of finality does not apply to diversity
judgments, a theory that has no basis in Erie or its progeny.” See id. As such, the Court
DENIES Venoco’s motion on this alternative ground.

IV.      Conclusion

       The Court DENIES Venoco’s motion because State Lands does not qualify as a clear and
authoritative change in the governing law for the purpose of Rule 60(b)(6) relief. However,
even if State Lands qualifies as such, the Court DENIES Venoco’s motion because (1) the
judgment would be subject to potentially continuous attacks and (2) Venoco is partially
responsible for the necessity of Rule 60(b)(6) relief. Accordingly, the interest in the finality of
the judgment outweighs Venoco’s interest in relitigating its claims.

         IT IS SO ORDERED.




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                            Page 5 of 5
